Citation Nr: 1705297	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, unspecified anxiety disorder without panic attacks, unspecified mild depressive disorder, adjustment disorder, and mood disorder, on a direct basis or as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972.  

These matters come before the Board of Veterans'
 Appeals (Board) on appeal from rating decisions rendered in March 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In November 2010, the Veteran had an informal conference with a Decision Review Officer (DRO).  He also testified at a January 2011 DRO hearing and at a March 2012 hearing before the Board at the RO (Travel Board).  Transcripts of the hearings are of record.

In May 2014, the Board remanded these matters for additional development.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD with major depression, unspecified anxiety disorder without panic attacks, unspecified mild depressive disorder, adjustment disorder, and mood disorder, on a direct basis or as secondary to service-connected sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that sinusitis existed at the time of the Veteran's entrance into active military service, as findings of sinusitis controlled by antihistamines, post nasal drip with cough, and hay fever were clearly shown in the Veteran's reserve service treatment records dated in 1970 prior to his entry into active service in July 1970.

2.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting sinusitis was not permanently aggravated beyond normal progression by active service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the March 2012 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination in conjunction with the service connection claim on appeal in August 2010 to clarify the nature and etiology of his claimed sinusitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2010 medical examination and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claim was previously before the Board in May 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination, obtaining VA treatment records, and requesting authorization to obtain private treatment records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Reserve service treatment records in January 1970 reflected findings of chronic cough with post nasal drip.  A February 1970 reserve service annual examination report showed findings of sinusitis controlled by antihistamines.  In a February 1970 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning sinusitis and hay fever.

Active duty service treatment notes revealed complaints of chronic congestion and trouble with sinusitis in September 1970.  From October to November 1970, the Veteran was treated for flu syndrome as well as rhinorrhea, receiving a provisional diagnosis of chronic sinusitis in December 1970.  In May 1971, the Veteran complained of sneezing and itching of the roof of his mouth.  He was noted to have a history of allergies to dust and pollen.  In September 1971, the Veteran complained of sinus pain and headaches with allergies.  He underwent allergy testing with positive results to certain allergens in February 1972.  The final assessment was more likely a sinus infection causing the symptoms, less likely allergic rhinitis.  In his May 1972 service separation examination report, the Veteran's sinuses were marked as normal on clinical evaluation.

Additional reserve service treatment records showed continued complaints of sinusitis.  In a January 1989 Report of Medical History, the Veteran marked yes to the question of "ever had or have you now" concerning sinusitis, ENT trouble, and hay fever.  The examiner noted that the Veteran had sinusitis two times a year and hay fever in Texas.

Post-service VA treatment records dated from 2007 to 2010 showed reports of annual allergies with congestion, itchiness, and runny nose and eyes as well as allergic rhinitis. 

In an August 2010 VA sinus examination report, the examiner noted the Veteran's long history of stuffy nose, which responded somewhat to oral antihistamines.  It was noted that even before the Veteran's early active Navy career began, he experienced stuffy nose and rhinorrhea.  In the Navy, those symptoms were noted to be observed to be recurrent.  The Veteran indicated that he had three episodes of sinusitis per year with headache, fever, purulent drainage, and sinus pain for a duration of one to two days.  An August 2010 CT scan report of paranasal sinus listed an impression of mucosal thickening in the right frontal and both ethmoid sinuses.  The examiner listed a diagnosis of chronic sinusitis.  After reviewing the record and examining the Veteran, the examiner opined that he could not resolve the issue of whether the Veteran's chronic sinusitis was due to or a result of environment (allergens, pain fumes, other air-borne allergens) encountered in the military without resort to mere speculation.  

In the cited rationale, the examiner highlighted that the Veteran started on the path at a very early age, pre-military, to symptoms of allergic rhinitis.  It was also indicated that allergic rhinitis was continued into the military, and then beyond.  The examiner noted that it appeared to be chronic and did not respond to antihistamine, although allergy testing done in military did not explain just which allergens might be creating the allergic rhinitis picture.  The examiner then commented that that there was no specific "naval-origin" allergen identified as causative, in testing done in military.  Textbooks and online references reflected that allergic rhinitis definitely predisposes to sinusitis, chronic and acute.  It was noted that chronic sinusitis was strongly suggested by the current CT sinus image and somewhat suggested by military service treatment notes.  The examiner then acknowledged chronic sinusitis versus allergic rhinitis was suggested by military records.  However, military physicians treated it as an allergic phenomenon not a bacterial infection of true sinusitis.  In summary, the examiner concluded that he could not make the case that the Veteran's military experience promoted the (non-specific) allergic rhinitis and chronic sinusitis any more than those conditions would have progressed outside the military, if the Veteran had never enlisted in the military.  

In his November 2011 DRO hearing and March 2012 TB hearing testimony, the Veteran reported that he had a little hay fever before service with dust and pollen, using over the counter medications as well as nasal spray.  He asserted that after serving in Vietnam he was allergic to paint solvents and allergens from that environment.  He also alleged that his claimed sinusitis disorder was aggravated by active service.  Additional VA treatment records dated from 2011 to 2013 showed continued findings of chronic sinusitis.

The Board finds that service connection for sinusitis is not warranted.  As an initial matter, upon consideration of all of the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's current sinusitis existed prior to active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Findings of sinusitis controlled by antihistamines, post nasal drip with cough, and hay fever were clearly shown in the Veteran's reserve service treatment records dated in 1970 prior to his entry into active military service in July 1970.  Consequently, the Board finds that the presumption of soundness at entry into service is rebutted by the evidence of record and the outstanding question is whether there the Veteran's current sinusitis was aggravated during active service.

Here, the Board finds that evidence of record is against any finding that the preexisting sinusitis underwent any permanent increase in symptoms or any increase in severity during service beyond the natural progress of the condition.  In fact, the August 2010 VA examiner specifically concluded that he could not make the case that the Veteran's military experience promoted allergic rhinitis and chronic sinusitis any more than those conditions would have progressed outside the military, if the Veteran had never enlisted in the military.

Thus, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed sinusitis was aggravated during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In this case, the Veteran's preexisting sinusitus cannot be considered to have been aggravated by active service as the probative evidence of record shows that this disorder was not aggravated beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Veteran's statements that his claimed disorder was aggravated during service are not competent evidence.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, whether a preexisting disorder was aggravated beyond its natural progression falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the criteria to establish entitlement to service connection for sinusitis have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for sinusitis, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, unspecified anxiety disorder without panic attacks, unspecified mild depressive disorder, adjustment disorder, and mood disorder, on a direct basis or as secondary to service-connected sleep apnea, is warranted. 

Service treatment records reflected that the Veteran was treated once with Librium for a nervous condition in October 1971.  In his May 1972 service separation examination report, the Veteran was marked as normal on psychiatric evaluation.  

Service personnel records listed a military occupational specialty (MOS) of FTG2 Fire Technician (Gun Control Technician) as well as noted a related civilian occupation of Ordnance Mechanics.  He was deployed on the USS Duluth from October 2, 1970, to June 22, 1972, which was awarded the Combat Action Ribbon in May 1972 (as a unit award).  

In written statements of record and during a March 2012 Board hearing, the Veteran has asserted that he was in a combat zone off the coast of Vietnam on the USS Duluth, providing troop support and security foot patrols as well as sustaining mortar fire.  He reported having a current PTSD diagnosis and that he started experiencing psychiatric symptoms while still in service.

In an October 2009 memorandum, the RO's JSRRC Coordinator noted that a Dictionary of American Naval Fighting Ships (DANFS) showed that the USS Duluth landed 300 Marines at Quang Tn, Vietnam on May 24, 1972.  DANFS also showed that the ship took enemy fire from a shore battery.  DANFS verified that the ship was awarded the Combat Action Ribbon on May 24, 1972, as a unit award.  It was determined that the Veteran's unit records and information listed above were clearly credible evidence that the stressor the Veteran alleged may have occurred.

Based on the foregoing, the Board notes that the Veteran's stressors are conceded.  The only issues remaining are whether he currently has an acquired psychiatric disorder as a result of such stressors or as secondary to a service-connected disability. 

Post-service VA treatment records dated from 2007 to 2010 reflected positive screenings for depression.  In March 2009, a VA treatment provider diagnosed psychosocial circumstances.  The Veteran reported feeling depressed over his medical problems and indicated his belief that he had PTSD.  In April 2009, the Veteran was referred to the Mental Health Clinic and received assessments indicating severe depressive symptoms, mild anxiety symptoms, minimal panic symptoms, and moderate anger symptoms.  In a January 2010 VA mental health diagnostic study note, the examiner indicated that a PTSD diagnosis was suggested.   

In a January 2010 VA PTSD examination report, the Veteran reported experiencing combat/exposure to a war zone and experiencing life threatening illness/injury.  In stressor statements received in August 2009 and October 2010, the Veteran reported that the USS Duluth took enemy fire from a shore battery.  During the examination, he described the event as stressful and indicated that not being allowed to return fire was very frustrating.  Ultimately, the VA examiner did not diagnose PTSD.  The Veteran reported symptoms of depression, including depressed mood, sleep impairment, fatigue, loss of interest in activities, concentration problems, hopelessness for the future, lack of meaning in life, and passive suicidal ideation.  He reported medical problems and physical limitations due to medical problems.  It was noted that those limitations contributed to depressed mood, decreased interest in activities, and feeling of worthlessness.  The Veteran reported that he has felt depressed daily for 25 years.  However, the examiner indicated review of the record showed that his depressive symptoms became worse in 2006 due to chronic pain.

The examiner listed an Axis I diagnosis of chronic, major depressive disorder.  The examiner acknowledged that the Veteran did report some symptoms of PTSD.  However, it was noted that the Veteran did not present with sufficient symptoms to warrant a diagnosis of PTSD.  The examiner commented that some symptoms that appeared similar to PTSD symptoms were not causally linked to his stressor event, but were related to psychosocial and health stressors (non-PTSD related).  The examiner then indicated that some of Veteran's depressive symptoms were related to the limitations placed upon him due to his physical health problems.  However, the examiner then stated that it appeared that the onset of the Veteran's depression occurred prior to the worsening of his physical problems.  The examiner concluded that the Veteran's symptoms of major depressive disorder were related to moderate psychological distress and mild impairment in work.  It was indicated that the Veteran's physical health has had a recent negative impact on work although the Veteran was now working full time again.  The Veteran was noted to have a long history of limited social involvement, which predated his depression.

Additional VA treatment records dated in 2010 and 2011 revealed findings of combat nightmares; adjustment disorder with mixed features (loss of marriage in 2003, medical problems, and no longer working); recurrent major depression disorder by history; adjustment disorder mixed features versus mood disorder due to sleep apnea; major depressive disorder by history; mood disorder due to sleep apnea; adjustment disorder with mixed anxiety and depressed mood; depressive disorder NOS; history of mood disorder due to sleep apnea; and history of nightmare disorder, provisional.

Additional VA treatment records dated from 2011 to 2013 showed that the Veteran did not meet criteria for a PTSD diagnosis.  It was noted that the Veteran was focused on his disability claims.  The record included Axis I diagnoses of mood disorder NOS, depressive features, related to obstructive sleep apnea; rule out somatoform disorder; and primary versus secondary gain (latter likely).

In a January 2015 VA sleep apnea examination report, the examiner diagnosed obstructive sleep apnea.  The Veteran reported current symptoms of sleep apnea included violent dreams.  The examiner indicated that there were no other complications or conditions related to the diagnosis condition.

In a January 2015 VA PTSD examination report, the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  The examiner then diagnosed unspecified anxiety disorder without panic attacks as well as unspecified mild depressive disorder.  The examiner noted that the Veteran's depressed mood and fatigue were most likely associated with depressive disorder and that the Veteran's anxiety and excessive worrying were from the anxiety disorder.  It was further indicated that the Veteran's sleep apnea and health issues most likely interfered with his occupational and social functioning.  The examiner highlighted that the Veteran's anxiety and depression were interrelated but did not seem to cause significant occupational or social dysfunction. 

The examiner noted that the Veteran's reported stressor that his assigned ship was shelled by enemy soldiers on the coast of Vietnam met the criteria to adequately support a PTSD diagnosis.  Symptoms of anxiety, depressed mood, chronic sleep impairment, and mild memory loss were noted to apply to the Veteran's diagnosed psychiatric disorders.  The examiner discussed his detailed review of the record, acknowledging multiple psychiatric disorder diagnoses including mood disorder due to sleep apnea.  After reviewing the record and examining the Veteran, the examiner opined that the claimed conditions of PTSD and additionally diagnosed acquired psychiatric disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner indicated that it was as likely as not that the Veteran's depressive disorder and anxiety disorder were the result of other stressors in the claimant's life, as shown his medical records.  It was further noted that the Veteran admitted to being prescribed medication for mood disturbance in 1968 because of being away from his girlfriend.  The examiner further highlighted the Veteran's assertions that most of his mood disturbances in the past were associated with relationship issues and are currently related to his health issues. 

In a March 2015 rating decision, the RO granted entitlement to service connection for sleep apnea.  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In light of the cumulative record discussed above, to include the evidence of record suggestive of a possible relationship between the Veteran's claimed psychiatric disorder and his service-connected sleep apnea, the AOJ should arrange for an additional VA medical opinion to clarify the etiology of the Veteran's claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Finally, evidence of record reflects that the Veteran received VA medical treatment for his claimed psychiatric disorders from Sierra Nevada VA Healthcare System (VAHCS).  As evidence of record only includes treatment records dated up to September 2013 from those facilities and the Veteran moved to Texas in 2013, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed psychiatric disorders from VA health care providers in Texas located near Sinton and Corpus Christi for the time period from September 2013 to the present and associate them with the record.

2.  Thereafter, the Veteran must be afforded a VA medical opinion from an appropriate physician, preferably with a specialty in psychology or psychiatry, to clarify the etiology of the Veteran's claimed psychiatric disorder.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed. 

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any current or previously diagnosed psychiatric disorder, to include PTSD, unspecified anxiety disorder without panic attacks, unspecified mild depressive disorder, adjustment disorder, and mood disorder, is at least as likely as not (50 percent probability or greater) was caused or aggravated (permanently worsened) by the Veteran's service-connected sleep apnea.

In so doing, the examiner must discuss and acknowledge the findings in the post-service VA treatment records (particularly the findings suggestive of a possible relationship between the Veteran's claimed psychiatric disorder and his service-connected sleep apnea) as well as VA examination reports dated in January 2010 and January 2015.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the AOJ must review any medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2015 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


